
	

114 HR 3327 IH: Kids Before Cons Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3327
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Collins of New York introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit the awarding of Federal Pell Grants to incarcerated individuals, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Kids Before Cons Act. 2.Limitations on waivers for experimental sitesSection 487A(b)(3) (20 U.S.C. 1094a(b)(3)) is amended by adding at the end the following:
			
 (C)LimitationsNothing in subparagraph (B) or any other provision of this Act shall be construed to— (i)authorize the Secretary to waive the prohibition under section 401(b)(6) on awarding a Federal Pell Grant to an incarcerated individual or any other individual described in such section 401(b)(6);
 (ii)authorize the Secretary to waive the prohibition under 484(b)(5) on awarding a loan under this title to an incarcerated individual; or
 (iii)authorize the Secretary to award funds to institutions of higher education for providing postsecondary education to incarcerated individuals..
		3.Study on incarceration rates
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Education shall— (1)carry out a study to determine whether the incarceration rates of students enrolled in a charter school or private school as a result of participation in a voucher program is lower than the incarceration rates of students enrolled in a traditional public school in the same geographic area with similar parent income levels; and
 (2)publish the results of such study on its publically available website. (b)Incarceration ratesIn comparing incarceration rates for purposes of subsection (a), the Secretary of Education—
 (1)may use incarceration rate data available from prior years; and (2)shall include a comparison of post-graduation incarceration rates of students described in subsection (a).
 (c)DefinitionsIn this section: (1)Charter schoolThe term charter school has the meaning given the term in section 5210 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
 (2)Other ESEA termsThe terms elementary school, parent, secondary school, and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Private schoolThe term private school means a private elementary school or secondary school. (4)Voucher programThe term voucher program means a program that allows participating parents to use State funds to enroll their children in a private school.
				
